

116 S2834 IS: Veterans Members Business Loan Act
U.S. Senate
2019-11-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2834IN THE SENATE OF THE UNITED STATESNovember 12, 2019Mr. Sullivan (for himself and Ms. Hirono) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend the Federal Credit Union Act to exclude extensions of credit made to veterans from the
			 definition of a member business loan.
	
 1.Short titleThis Act may be cited as the Veterans Members Business Loan Act. 2.Member business loan definition (a)In generalSection 107A(c) of the Federal Credit Union Act (12 U.S.C. 1757a(c)) is amended—
 (1)in paragraph (1)(B)— (A)in clause (iv), by striking or at the end;
 (B)in clause (v), by striking the period and inserting ; or; and (C)by adding at the end the following:
						
 (vi)made to a veteran;; (2)in paragraph (2)(B)(ii), by striking and at the end;
 (3)in paragraph (3), by striking the period and inserting ; and; and (4)by adding at the end the following:
					
 (4)the term veteran has the meaning given the term in section 101 of title 38, United States Code.. (b)Effective dateThe amendments made by subsection (a) shall take effect 180 days after the date of enactment of this Act.